Title: Thomas Jefferson to Robert M. Patterson, 8 February 1815
From: Jefferson, Thomas
To: Patterson, Robert Maskell


          Sir Monticello  Feb. 8. 15.
          I am honored with your letter of Jan. 20. conveying to me the flattering expressions sentiments which the American Philosophical Society have been pleased condescended, through you to express on my resignation of the office of President, in which they had been pleased so long to continue me. I recieve them with equal sensibility and gratitude. the motives for withdrawing from a station the duties of which could not, in my situation, be fulfilled, were truly expressed in my letter of Nov. 23. they had been conscientiously felt when, on a former occasion, I asked a like permission, and so continued to be: and I trust it is seen that I have rendered a service in giving occasion for the choice of a successor so eminently meriting the honor, so fully equal to it’s duties, and in place to perform them. in retaining still the character of a member of the society, I am gratified by the idea of a continued fellowship with them, and shall never be more so than on occasions of being useful to them.
           Praying you to present them the homage of my dutiful respects, permit me also to add my obligations to yourself personally for the friendly terms in which you are pleased to make their communication, and accept the assurance of my great consideration and esteem.
          Th: Jefferson
        